DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on January 14, 2022. Amendments to claim 8 and cancellation of claims 2-7 have been entered. Claims 8-12 are pending and have been examined. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Office action mailed on October 15, 2021 and hence not repeated here. The rejections and response to arguments are stated below. The Examiner would like to note that there are no Attorneys of record on file. Applicants are respectfully requested to file the Power of Attorney documents before filing a response to this Office action. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 8-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an apparatus for causing a payment of the amount of money to transfer to the user in response to the determining that the outcome meets the winning parameter, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including fulfilling agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical 
 	Analysis
	Step 1: In the instant case, claim 8 is directed to an apparatus. 
	Step 2A – Prong one: The limitations of “a memory; at least one processor to: store a plurality of electronic records indicative of bids and offers for a variety of financial instruments in at least one queue in the memory; compare the bids with the offers stored in the at least one queue; determine whether a bid for a financial instrument stored in the at least one queue matches an offer for the financial instrument stored in the at least one queue; cause, in response to determining the matching bid and offer, a transfer of money from a first database to a second database; form, in response to determining the matching bid and offer, a first obligation to make a payment of an amount of money to a user via a data structure stored in the memory if an outcome of a contest meets a winning parameter; determine that the outcome meets the winning parameter; cause a payment of the amount of money to transfer to the user in response to the determining that the outcome meets the winning parameter” as drafted, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including fulfilling agreements in the form of contracts or legal obligations and/or sales activities. Determining the outcome meets the winning parameter and transferring the payment to the user is a fundamental economic practice such as trading a financial instrument. Transferring the payment to the user (who is the winner of the outcome) is fulfilling agreements in the form of contracts or legal obligations. Hence, the steps of the claim, considered collectively as an ordered combination 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a processor of an issuer system to perform all the steps. A plain reading of Figure 1 and associated descriptions in at least paragraphs [00156] – [00167] reveals that the apparatus may include general-purpose computers. The processors of these computers may be generic processors suitably programmed to perform the claimed steps. The memory including the corresponding data structure is broadly interpreted to correspond to generic computer components suitably programmed for storing the respective data/information. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 8 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a generic memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 8 is not patent eligible. 
Dependent claims 9-12, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claim 9, the step “in which the at least one processor is configured to transmit the payment through a clearing house” under the broadest reasonable interpretation, is a further refinement of certain methods of organizing human activity because this step describes further the underlying process. The additional element of a clearinghouse is a generic clearinghouse performing the associated functions recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
	In claims 10 and 11, the steps “in which the contest includes a fantasy sports game”, “in which the winning parameter includes a point spread in a sports game” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the environment in which the abstract idea is applied. 
	In claim 12, the step “in which the at least one processor is further configured to receive the plurality of electronic records indicative of bids and offers from an electronic marketplace” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step describes further the underlying process and the environment in which the abstract idea is applied. 
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 	

Response to Arguments
4.	 Applicants arguments that the claims are patent-eligible under 35 USC 101 are not persuasive and hence the rejection of claims under 35 U.S.C. § 101 has been maintained. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   
	(a) Rossides, Michael T. (US Pub. 2020/0402195 A1) discloses an online computer database system that enables users to create, match up and settle bets about how experts will characterize or describe specified information. The system displays these bets and bet data, and associates the bet data and statistics with the specified information, thus providing a new way to evaluate, describe and label that information.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

January 20, 2022